Citation Nr: 1823584	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable evaluation for spastic dysphonia.

2. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(k) based on complete organic aphonia. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to September 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2018, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to SMC at the (k) rate under 38 U.S.C.A. § 1114 based on complete organic aphonia has been raised by the record and is part and parcel of the evaluation of his service-connected spastic dysphonia.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim.").

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when unemployability due to a service-connected disability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447(2009).  
 The Board notes, however, that the Veteran indicated in his February 2018 hearing that he has employment.  Because the Veteran is employed, the issue of TDIU is not raised in this case. 

The issues of vasomotor rhinitis, deviated septum, and an acquired psychological disability, secondary to his spastic dysphonia, have been raised by the record in the March 2012 examination and in October 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1. The Veteran's dysphonia causes many difficulties in his ability to communicate by speech, so much so that he essentially cannot communicate above a whisper.

2. Despite his dysphonia, the Veteran is still capable of communicating with speech to some degree. 

CONCLUSIONS OF LAW

1. The criteria for an evaluation of 60 percent, but not higher, for spastic dysphonia are met effective November 23, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code (DC) 6519 (2017).

2. The criteria for special monthly compensation benefits under 38 U.S.C. § 1114(k) for organic aphonia with constant inability to communicate by speech are not satisfied.  38 U.S.C. §§ 1114(k); 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated January 2012.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete his increased rating claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examination which was held in March 2012.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's dysphonia in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

II. Increased Rating

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of applicable diagnostic codes or rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  38 C.F.R. §§ 3.951, 3.957; see Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991). 

A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27. 

In this case, the Veteran is currently rated under 6599-6516 for chronic laryngitis.  It appears this particular DC was selected after the RO found that he had incomplete aphonia.  See 38 C.F.R. § 4.97 DC 6519 (stating that incomplete aphonia should be evaluated as laryngitis, chronic DC 6516).  After reviewing the record however, the Board finds that the Veteran does have a constant disability of his speech, which would warrant the application of DC 6519. 

Under DC 6519, a 60 percent evaluation is provided if there is a constant inability to speak above a whisper.  A 100 percent evaluation is provided for an inability to communicate by speech.  DC 6159. 

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); see 38 C.F.R. 3.400(o)(1).  In a claim for increase, however, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C. § 5110 (b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase; otherwise, the proper effective date is the date of receipt of the formal or informal claim.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Factual Background

Private treatment records beginning October 2010 show that the Veteran had a history of voice difficulties for over ten years.  It was noted the Veteran was self-conscious of his voice, assessing his own disability as a "vocal disfigurement."  The physician noted that the Veteran had a "significant 'out of control' dread" when he had symptoms during speech and that the symptoms were "devastating psychologically."  The Veteran's private physician noted that his dysphonia was "unusual and disabling," describing it as an "unusual dichotomous profile... a strained, hyponasal, muffled, and hollow quality...  It clearly sounds out of control."  In treatment records dated January 2011, the Veteran reported that he would often choke while eating.  

In a letter dated October 2011, a private physician reported that the Veteran's disability was "an unusual and persistent voice problem that is unpredictable and uncontrollable.  It is strictly an involuntary phenomenon with a strained, off pitch, hoarse, off resonance, and staccato-like profile interspersed with completely appropriate speech and voice."  The physician noted that various therapy methods to improve the Veteran's voice had not succeeded.  Overall, the physician found that the Veteran's "problem is a stark contrast between a completely relaxed, effortless, normal, natural speech/voice profile, and the odd profile." 

In November 2011 correspondence, the Veteran reported that he had originally believed he could "overcome my affliction through more aggressive voice therapy, voice coaching, or ultimately medical intervention if necessary."  Instead, he reported that his condition had only "worsened considerably."  He stated that his condition was a neuromuscular condition that affected his neck, throat, and head.

In February 2012 correspondence, the Veteran's manager stated that the Veteran's voice disability made his speech very difficult to understand.  The manager stated that the Veteran's speech was "barely intelligible" and challenging to understand, so much so that the Veteran was not selected to participate in certain business projects because of his voice condition. 

In a March 2012 examination, the Veteran was diagnosed with hoarseness of voice, spastic dysphonia, vasomotor rhinitis, and deviated nasal septum.  The Veteran reported that he had "severe speech problems since 2000" and that while he had some improvement with Botox injections, he still could not project his voice and had difficulty speaking.  The examiner noted that the Veteran was "aphonic without the Botox." 

In October 2014 correspondence, the Veteran reported that he had many difficulties while interview for jobs.  He stated that his ability to remain employed "is very tenuous at best" because of the numerous difficulties in communication.  He reported that a private physician noted that his "condition is within the PTSD spectrum," noting that the disability caused many psychological problems in addition to his physical limitations. 

In the February 2018 hearing, the Veteran reported that he had severe speech problems since 2000 and he had intermittent speech problems that began in 1993.  He stated that he could speak slowly at a whisper, but had difficult sustaining multiple sentences.  The Veteran had some difficulty speaking at the hearing and was told that he could whisper or nod to communicate at that time.  The Veteran reported that he attempted to have several injections to improve his speech, and while they worked for a few months, the injections had no lasting improvements on his ability to speak.  He stated that his diagnosis was spasmodic dysphonia, which is a neurological condition. 

Analysis

The Board finds that the Veteran's disability picture approximates the criteria for an evaluation of 60 percent, but no higher, under Diagnostic Code 6519.  See 38 C.F.R. § 4.97, DC 6519.  In this regard, the manifestations of the Veteran's disability result in symptoms most nearly analogous to complete organic aphonia with constant inability to speak above a whisper, which is obvious both through his treatment records and the testimony he provided in the February 2018 hearing.  The record shows that the Veteran's speech is "barely intelligible" and has been described as 
"strained, off pitch, hoarse, off resonance, and staccato-like profile."  Overall, it is clear that the Veteran's dysphonia symptoms most approximate a 60 percent disability under DC 6519. 

A higher 100 percent evaluation is not assignable, however, because there is no evidence that the Veteran's dysphonia results an inability to communicate by speech.  See 38 C.F.R. § 4.97, DC 6519 (requiring a "constant" inability to communicate by speech for the assignment of the higher 100 percent evaluation).

Because the Veteran's private treatment records indicate that he had these speech difficulties in November 2010, the effective date for the 60 percent evaluation shall be November 23, 2010, when it was factually ascertainable up to one year prior to the date of his claim for increase that the Veteran had an inability to speak above a whisper.  38 C.F.R. 3.400(o).

III. SMC

Regarding the issue of entitlement to SMC at the (k) rate under 38 U.S.C. § 1114 based on complete organic aphonia, the Board notes that SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C. § 1114(k) through (s), 38 C.F.R. §§ 3.350, and 3.352.  

As pertinent to the present claim, SMC at the (k) rate is granted for complete organic aphonia with constant inability to communicate by speech.  38 U.S.C. § 1114 (k); 38 C.F.R. § 3.350 (a)(6) ("Complete organic aphonia will be held to exist where there is a disability of the organs of speech which constantly precludes communication by speech.").  Because the evidence of record does not show that his service-connected spastic dysphonia has resulted in a constant inability to communicate by speech, however, the criteria for SMC under 38 U.S.C. § 1114(k) are not satisfied.  See 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a)(6).  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to SMC based on complete organic aphonia must be denied.  


ORDER

An evaluation of 60 percent, but not higher, for spastic dysphonia is granted effective November 23, 2010.

Entitlement to SMC under 38 U.S.C. § 1114(k) based on complete organic aphonia is denied. 




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


